Case 1:20-cv-03092-KLM Document 1 Filed 10/15/20 USDC Colorado Page 1 of 13




                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLORADO

Civil Action No.

ALBERT RODRIGUEZ,


                   Plaintiff,
            v.

ORKIN, LLC., a Delaware limited liability company,


                     Defendant.


                                COMPLAINT AND JURY DEMAND


   Plaintiff, Albert Rodriguez, by and through his attorneys, HKM Employment Attorneys, LLP,

for his Complaint and Jury Demand against Orkin, LLC (“Defendant” or the “Company”) states

and alleges as follows:

                                   PRELIMINTARY STATEMENT

       1.        This is an employment discrimination case arising from Defendant’s failure to

accommodate, discrimination toward and wrongful termination of Plaintiff because he suffered

from a disability within the meaning of the Americans with Disabilities Act, as amended (“ADA”)

related to an on-the-job injury.

       2.        More specifically, on or about May 15, 2018, Plaintiff was working when he

severely injured his back. He filed a workers’ compensation claim soon thereafter and went on

medical leave. Throughout his medical leave, Plaintiff kept his supervisor updated on his

treatment and recovery. On or about September 21, 2018, Plaintiff’s supervisor sent him an email
Case 1:20-cv-03092-KLM Document 1 Filed 10/15/20 USDC Colorado Page 2 of 13




saying, “This is to confirm that once you are medically cleared to return to full duty work, you will

return to your previous full time position running the same route that you were assigned in May

2018.”        However, Plaintiff’s supervisor stopped taking or returning Plaintiff’s calls after

approximately six months of leave.

         3.        In or around the beginning of May 2019, Plaintiff was released to return to work

with the temporary restriction of working 3-4 hours each day.              The Company failed to

accommodate Plaintiff’s disabling on-the-job injury when it refused to allow him to return to work

with temporary restrictions, instead insisting that Plaintiff would have to be 100% recovered and

able to work a full schedule before he was allowed to return to work.

         4.        On or about July 15, 2019, Plaintiff was released to return to work without

restrictions. The Company claimed there were supposedly no positions available for Plaintiff.

However, since early May 2019, two positions had been posted as vacant with the Company that

Plaintiff was qualified to perform. The Company claimed one position posting was “a misprint,”

though the position remained posted online until approximately August 2019. The Company

claimed the other position was not available for Plaintiff because the Company purportedly did

not want him driving that far to the office. However, the position would have required Plaintiff to

drive only 10-15 miles farther than the route he had at the time of his disabling injury. Also, at the

time, the Company allowed another, non-disabled employee to commute approximately one hour

and 20 minutes to get to their work location; Plaintiff’s commute would have taken less time. In

other words, Defendant’s claimed reasons for terminating Plaintiff were mere pretext for

discrimination and/or retaliation.

         5.        In addition to the foregoing, Defendant failed to comply with the Consolidated
Case 1:20-cv-03092-KLM Document 1 Filed 10/15/20 USDC Colorado Page 3 of 13




Omnibus Budget Reconciliation Act (“COBRA”) when it terminated his employment. At no time

after his termination did Plaintiff receive notice under COBRA that would allow him to continue

receiving health insurance benefits.

                                             PARTIES

       6.        Plaintiff Albert Rodriguez is, and at all times relevant to this Complaint was, a

resident of Colorado.

       7.        Defendant Orkin, LLC is a Delaware limited liability company with a principal

office located in Georgia at: 2170 Piedmont Road NE, Tax Department, Atlanta, Georgia 30324.

       8.        Defendant is an employer within the meaning of 42 U.S.C. § 12111(5)(A), in that

it has 15 or more employees each working 20 or more calendar weeks in the current or preceding

calendar year.

                                  JURISDICTION AND VENUE

       9.        Plaintiff incorporates by reference the above paragraphs as though set forth

separately herein.

       10.       This Court has original jurisdiction over Plaintiff’s federal claims pursuant to 28

U.S.C. § 1331. This Court also has original jurisdiction over this matter based on diversity of

citizenship under 28 U.S.C. § 1332.

       11.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the

employment practices and other conduct alleged to be unlawful occurred in this District.

                 ADMINISTRATIVE REMEDIES HAVE BEEN EXHAUSTED

       12.       Plaintiff incorporates by reference the above paragraphs as though set forth

separately herein.
Case 1:20-cv-03092-KLM Document 1 Filed 10/15/20 USDC Colorado Page 4 of 13




       13.     Plaintiff filed his Charge of Discrimination Number 32A-2020-00209 with the

Equal Employment Opportunity Commission (“EEOC”) for retaliation and disability

discrimination on or about January 6, 2020. Plaintiff was issued a Notice of Right to Sue with

respect to the above-referenced Charge Number pursuant to 42 U.S.C. § 2000e-5(f)(1) on

September 2, 2020. Plaintiff filed the present action within ninety (90) days of receipt of same.

       14.     Plaintiff has met all administrative prerequisites prior to filing this action.

                                  FACTUAL ALLEGATIONS

       15.     Plaintiff incorporates by reference the above paragraphs as though set forth

separately herein.

       16.     Plaintiff began working for Defendant in or around April 2009. At all times

relevant, Plaintiff was a Route Manager/Technician.

       17.     At all relevant times during his employment with Defendant, Plaintiff met or

exceeded his employer’s legitimate performance expectations.

       18.     On or about May 15, 2018, Plaintiff was working when he severely injured his

back. That same day, Plaintiff notified his supervisor at the time, Jeremy Deboer, of his injury and

initiated a workers’ compensation claim.

       19.     Plaintiff was placed on leave while receiving treatment for his disabling on-the-job

injury for a duration that ended up being approximately one year.

       20.     During Plaintiff’s medical leave, Stacy Drummey became his direct supervisor.

       21.     Throughout his medical leave, Plaintiff would attempt to update Ms. Drummey

regarding his treatment and recovery approximately once each month.

       22.     On or about September 21, 2018, Ms. Drummey sent Plaintiff an email saying:
Case 1:20-cv-03092-KLM Document 1 Filed 10/15/20 USDC Colorado Page 5 of 13




“This is to confirm that once you are medically cleared to return to full duty work, you will return

to your previous full time position running the same route that you were assigned in May 2018.”

        23.     However, after approximately six months, Ms. Drummey stopped taking or

returning Plaintiff’s calls intended to update her on his treatment and recovery.

        24.     In or around the beginning of May 2019, Plaintiff was released to return to work

for 3-4 hours each day.

        25.     Ms. Drummey still did not return Plaintiff’s calls regarding Plaintiff’s return to

work with the temporary request for accommodation of working 3-4 hours each day.

        26.     Plaintiff’s case manager for his workers’ compensation claim eventually told

Plaintiff that she had gotten in touch with Ms. Drummey and that the Company did not want

Plaintiff to come back to work unless he was 100% recovered and could work a full schedule.

        27.     Defendant therefore failed to reasonably accommodate Plaintiff’s disability and

failed to engage in an interactive process in good faith regarding his requested accommodation.

        28.     On or about July 15, 2019, Plaintiff was released to return to work with no

restrictions.

        29.     Again, Ms. Drummey initially did not return Plaintiff’s calls regarding his return to

work.

        30.     Eventually, on or about July 23, 2019, Ms. Drummey answered Plaintiff’s call and

immediately told him to wait while she got Defendant’s human resources on the phone. Ms.

Drummey told Plaintiff there were no positions available for him.

        31.     Plaintiff pointed out that there were two positions posted as vacant online that had

been posted since May 2019, each of which Plaintiff was qualified to perform.
Case 1:20-cv-03092-KLM Document 1 Filed 10/15/20 USDC Colorado Page 6 of 13




       32.     Ms. Drummey claimed that the position posted for the Silverthorne location where

Plaintiff had worked at the time of his injury was “a misprint.”

       33.     However, the position vacancy – Route Service Specialist in Silverthorne, Colorado

– remained posted online as vacant until approximately August 2019.

       34.     The second position vacancy posted online with Respondence since approximately

early May 2019 was for a Commercial Pest Control Technician position in Eagle, Colorado.

       35.     Ms. Drummey claimed Plaintiff could not return to work in that position because

she did not want him to be driving that far.

       36.     However, the position vacancy in Eagle, Colorado, would have been only 10-15

miles farther than the commute Plaintiff had prior to his disabling injury. Though Defendant has

since claimed that Plaintiff was not qualified for this position because the Company purportedly

had a practice of not allowing more than a 90-minute commute for its employees, Plaintiff’s

commute to the position in Eagle, Colorado would have taken less than 90 minutes to complete.

       37.     Also, upon information and belief, around the time of Defendant’s decision to

terminate Plaintiff, the Company allowed another, non-disabled employee that lived in Fairplay,

Colorado drive to the Company’s location in Vail, Colorado for work – a commute of

approximately one hour and 20 minutes.

       38.     In its Position Statement submitted to the Colorado Civil Rights Division

(“CCRD”), Defendant claimed it “reconfigured the routes” in the Silverthorne branch Plaintiff

worked at when he was injured in May 2019 – the same month Plaintiff requested to be allowed

to return to work with the temporary restriction of working 3-4 hours each day – resulting in

Plaintiff’s position being eliminated. In other words, Defendant purportedly decided to essentially
Case 1:20-cv-03092-KLM Document 1 Filed 10/15/20 USDC Colorado Page 7 of 13




eliminate Plaintiff’s position once he requested the reasonable accommodation of temporarily

being allowed to return to work with restricted hours.

       39.     Defendant’s Position Statement further states it terminated Plaintiff’s employment

effective July 25, 2019, after he attempted to return to work with no restrictions.

                              FIRST CLAIM FOR RELIEF
 (Disability Discrimination and Failure to Accommodate in Violation of Section 102(a) and
(b)(5)(A) of the Americans with Disabilities Act (“ADA”), as amended, 42 U.S.C. § 12112(a)
                                       and (b)(5)(A))

       40.     Plaintiff incorporates by reference the above paragraphs as though set forth

separately herein.

       41.     At the time Defendant effectively decided to eliminate Plaintiff’s position, Plaintiff

was a disabled person within the meaning of the ADA.

       42.     Plaintiff continues to use ameliorative devices to treat his back condition. In its

active state, and without regard to ameliorative devices, Plaintiff’s back condition would

substantially limit Plaintiff’s ability to perform one or more major life activities as compared to

the general population.

       43.     At the time Defendant effectively decided to eliminate Plaintiff’s position, Plaintiff

was qualified for his job and capable of performing the essential functions of his position with

reasonable accommodation.

       44.     Plaintiff was regarded as being disabled by Defendant at the time Defendant

decided to effectively eliminate Plaintiff’s position and terminate his employment.

       45.     Plaintiff was also regarded as being disabled by Defendant at the time Defendant

refused to offer Plaintiff a position vacancy for which he was qualified, deciding instead to

terminate his employment because of his disability.
Case 1:20-cv-03092-KLM Document 1 Filed 10/15/20 USDC Colorado Page 8 of 13




        46.    Defendant further discriminated against Plaintiff because of his disability by not

making temporary, reasonable accommodation for Plaintiff, failing to engage in an interactive

process calculated to develop a reasonable accommodation for Plaintiff, and instead imposing

continued, involuntary leave from work in lieu of providing Plaintiff with a reasonable

accommodation that would have enabled him to return to work on a temporarily reduced schedule.

Such reasonable accommodation would have permitted Plaintiff to perform the essential functions

of his position in the near future and would not have worked any undue hardship on Defendant.

        47.    On or about July 25, 2019, if not sooner, Defendant discriminated against Plaintiff

because of his disability by subjecting him to less favorable terms, conditions, and privileges of

employment, effectively eliminating his position, refusing to offer him one or more position

vacancies he was qualified to perform, and terminating his employment because of Plaintiff’s

disability.

        48.    The effect of Defendant’s discriminatory practices has been to deprive Plaintiff of

equal employment opportunities and otherwise adversely affect his status as an employee because

of Plaintiff’s disability, and/or Defendant’s failure to reasonably accommodate Plaintiff’s

disability.

        49.    Defendant’s above-described conduct was intentional.

        50.    Defendant’s above-described conduct was done with malice or reckless

indifference to Plaintiff’s federally protected rights.

        51.    As a direct and proximate result of Defendant’s above-described actions, Plaintiff

has suffered damages, including lost wages and benefits, emotional pain and suffering,

embarrassment, and inconvenience; and he is entitled to such general and special damages,
Case 1:20-cv-03092-KLM Document 1 Filed 10/15/20 USDC Colorado Page 9 of 13




economic damages, punitive damages, and attorneys’ fees and costs as permitted by law.



                                 SECOND CLAIM FOR RELIEF
             (Retaliation in Violation of the ADA, as amended, 42 U.S.C. § 12203(a))

       52.       Plaintiff incorporates by reference the above paragraphs as though set forth

separately herein.

       53.       Since at least May 2018, if not earlier, Plaintiff made requests for reasonable

accommodation related to his disability.        For instance, Plaintiff requested the reasonable

accommodation of leave from work to recover from his disabling on-the-job injury. In doing so,

Plaintiff was engaging in activity protected under the ADA.

       54.       In or around the beginning of May 2019, Plaintiff requested the reasonable

accommodation of being allowed to return to work on a temporarily reduced schedule, working 3-

4 hours each day. In doing so, Plaintiff was engaging in activity protected under the ADA.

       55.       Defendant retaliated against Plaintiff after he engaged in the above-described

protected activity.

       56.       More specifically, Plaintiff suffered one or more adverse job consequences

intentionally imposed by Defendant, including: forcing Plaintiff on continued involuntary leave;

effectively eliminating Plaintiff’s position; refusing to offer Plaintiff one or more position

vacancies for which he was qualified; and terminating Plaintiff’s employment.                 These

consequences are of the type that would tend to discourage similarly situated employees from

requesting or using accommodations related to a disability.

       57.       A causal connection exists between Plaintiff’s protected activities and Defendant’s

materially adverse actions, i.e., Defendant refused to allow Plaintiff to return to work on a
Case 1:20-cv-03092-KLM Document 1 Filed 10/15/20 USDC Colorado Page 10 of 13




temporarily reduced work schedule, effectively eliminated Plaintiff’s position, refused to offer

Plaintiff one or more position vacancies for which he was qualified, and terminated Plaintiff

because he requested and/or used reasonable accommodations related to his disabling medical

condition.

       58.     Defendant’s above-described conduct was intentional.

       59.     Defendant’s above-described conduct was done with malice or with reckless

indifference to Plaintiff’s federally protected rights.

       60.     As a direct and proximate result of Defendant’s above-described actions, Plaintiff

has suffered damages, including lost wages and benefits, emotional pain and suffering,

embarrassment, and inconvenience; and he is entitled to such general and special damages,

economic damages, punitive damages and attorneys’ fees and costs as permitted by law.

                               THIRD CLAIM FOR RELIEF
                     (Wrongful Termination in Violation of Public Policy)

       61.     Plaintiff incorporates by reference the above paragraphs as though set forth

separately herein.

       62.     Plaintiff’s employment was terminated by Defendant in retaliation for him being

injured on the job and his filing of a valid Workers’ Compensation claim and, thus, exercising his

rights under the Workmen’s Compensation Act of Colorado, C.R.S. § 8-4-101, et seq.

       63.     Defendant’s termination of Plaintiff’s employment was in violation of strong public

policy of the state of Colorado.

       64.     Plaintiff suffered mental and emotional distress as a direct and proximate result of

Defendant’s above-described acts and omissions.

       65.     Plaintiff has suffered and will suffer lost wages and employment benefits as a direct
Case 1:20-cv-03092-KLM Document 1 Filed 10/15/20 USDC Colorado Page 11 of 13




and proximate result of Defendant’s above-described acts and omissions.

       66.     The above-described acts and omissions of Defendant were willful, malicious,

oppressive, and calculated to discourage Plaintiff and Defendant’s other employees from pursuing

job-related rights under Colorado law.

       67.     As a result of Defendant’s above-described actions, Plaintiff has suffered damages,

including lost wages and benefits, emotional pain and suffering, embarrassment, and

inconvenience, and he is entitled to such general and special damages, economic damages, and

garden-variety emotional distress damages as permitted by law.

                             FOURTH CLAIM FOR RELIEF
      (Violation of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”))

       68.     Plaintiff incorporates by reference the above paragraphs as though set forth

separately herein.

       69.     COBRA requires that employers allow employees the opportunity to continue

health care coverage under the employer’s plan, at their own expense, if a qualifying event occurs,

such as a termination or a reduction in hours.

       70.     The notice requirements of COBRA require that an employer give an employee

notice of a qualifying event. 29 U.S.C. § 1166(a)(4)(A).

       71.     Upon information and belief, Plaintiff continued to have health insurance benefits

through Defendant until his termination in July 2019.

       72.     Plaintiff was therefore a covered employee under COBRA at the time of his

termination from employment and Defendant was required to offer Plaintiff continuation of health

coverage.

       73.     Defendant was required by COBRA to notify Plaintiff of his rights under the law
Case 1:20-cv-03092-KLM Document 1 Filed 10/15/20 USDC Colorado Page 12 of 13




to elect a continuation of his health insurance benefits after Defendant terminated Plaintiff’s

employment.

        74.     Upon information and belief, Defendant failed to provide Plaintiff the notices under

COBRA to elect a continuation of his health insurance benefits after a qualifying event; i.e., after

Defendant terminated Plaintiff’s employment.

        75.     Defendant’s termination of Plaintiff’s employment without adequate notice to

Plaintiff regarding his continuation of benefits was in bad faith, has damaged Plaintiff, and Plaintiff

seeks statutory penalties and all equitable and legal relief resulting from said violation in an amount

to be determined at trial.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor

against Defendant and order the following relief as allowed by law:

        A.      Compensatory damages, including but not limited to those for past and future

pecuniary and non-pecuniary losses, garden-variety emotional distress, pain, inconvenience,

mental anguish, and loss of enjoyment of life;

        D.      All relief available under COBRA, including statutory penalties and pre-judgment

interest at the highest lawful rate;

        E.      Punitive damages for all claims as allowed by law;

        F.      Attorneys’ fees and costs of this action;

        G.      Pre-judgment and post-judgment interest at the highest lawful rate; and

        H.      Such further relief as the Court deems just and proper.
Case 1:20-cv-03092-KLM Document 1 Filed 10/15/20 USDC Colorado Page 13 of 13




                                    JURY TRIAL DEMAND

      Plaintiff requests a trial by jury on all issues so triable.



      Respectfully submitted this 15th day of October, 2020.



                                         HKM EMPLOYMENT ATTORNEYS LLP


                                         By: /s/ Shelby Woods
                                             Claire E. Hunter
                                             Shelby Woods
                                             HKM Employment Attorneys LLP
                                             703 17th Street, Suite 750
                                             Denver, Colorado 80202
                                             chunter@hkm.com
                                             swoods@hkm.com
                                             Attorneys for Plaintiff Albert Rodriguez
